                          UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION
                                No. 5:16-CV-153-BO

RACHEL SAHOO and GOURAB SAHOO,                      · )
                                                      )
              Plaintiffs,                             )
                                                      )
       v.                                            )             ORDER
                                                     )
JAMIE GLEATON, in her individual capacity;           )
KITTY HART, in her individual capacity;              )
RICHARD HAYNER, in his individual and                )
supervisory capacities; SWEETLY SANDERS,             )
in her individual and supervisory capacities; and    )
UNKNOWN JOHN DOE SUPERVISORS AND                     )
POLICYMAKERS, in their individual,                   )
supervisory, and official capacities; and WAKE       )
COUNTY;                                              )
                                                     )
               Defendants.                           )


       This matter is before the Court on third-party objectors' motion to quash defendants'

subpoenas [DE 101], plaintiffs' motion to intervene on the motion to quash and to obtain a

protective order [DE 104], and defendants' motion to seal their proposed exhibit [DE 110]. All

have been fully briefed and are ripe for disposition. For good cause shown, defendants' motion to

seal [DE 110] is GRANTED. For the following reasons, defendants' motion to quash [DE 101] is

GRANTED IN PART and DENIED IN PART and plaintiffs' motion to intervene and to obtain a

protective order [DE 104] is GRANTED IN PART and DENIED IN PART.

                                        BACKGROUND

        From March 6, 2015 to May 22, 2015, plaintiffs lost custody of their three children

following a report by a WakeMed hospital radiologist that their five-month-old child, who had

been intubated after his admission to the neonatal intensive care unit for breathing problems, had

subdural hematomas that could be consistent with shaking. [DE 84]. Plaintiffs regained custody
after an evaluation by Duke pediatricians determined no abuse took place and the hematomas that

existed were a result of the intubation. Id. Plaintiffs then brought the instant action, alleging that

the deprivation of their children gave rise to substantive due process claims, procedural due process

claims, and state negligence and recklessness claims. Id. In May 2018, the Court denied defendant

Wake County's motion to dismiss. [DE 103].

       In June 2018, plaintiffs deposed defendant Hart. During the deposition, plaintiffs' counsel

introduced as exhibits three emails exchanged between plaintiffs and Batch, Poore & Williams,

their former counsel. [DE 108]. The emails were marked as Deposition Exhibits 109, 110, and

114. Id. Defendants then served two subpoenas, dated July 27 and August 6, which directed Batch,

Poore & Williams, and its three named partners, to produce "[a]ny and all records (in any form)

related to Rachel Sahoo and Gourab Sahoo, including, but not limited to, any and all electronic

files, written and electronic correspondence, notes, memoranda, letters, emails, text messages,

photographs, pleadings, discovery, exhibits, and all other related documentation and materials."

[DE 101, p. 4]. Objectors argued that the "subpoenas require disclosure of privileged or other

protected matter and no exception or waiver applies." [DE 101, p. 1]. Defendants respond that

plaintiffs "waived their attorney-client privilege for all correspondence exchanged between

[plaintiffs and objectors] regarding· the subject matter of any events or issues contained in the

emails." [DE 108, p. 2]. Defendants have since withdrawn their request for any materials protected

by work-product privilege. [DE 109-3].

        Plaintiffs moved for leave to intervene on objectors' motion to quash and asked the Court

to enter a protective order "(a) quashing the subpoena calling for the production of privileged

communications served by defendants on Batch, Poore & Williams on July 27, 2018 and (b)

precluding defendants from compelling compliance with the Third Request for the Production of



                                                  2
Documents, calling for the production of privileged communications, served by defendants" on

the same day. [DE 104]. Plaintiffs argue that the three deposition exhibits did not waive any

attorney-client privilege. Id.

                                           DISCUSSION

        At the outset, plaintiffs' motion to intervene on third-party objectors' motion to quash must

be granted. Federal Rule of Civil Procedure 24(a)(2) provides that a court must permit intervention

on timely application by anyone (1) who "claims an interest relating to the property or transaction

that is the subject of the action," and (2) whose interest may be "impair[ ed] or impede[ d]" by

disposition of the action, "unless existing parties adequately represent that interest." Fed. R. Civ.

P. 24(a)(2). Defendants do not object to plaintiffs intervening on objectors' motion to quash, and

as the dispute concerns plaintiffs and the instant lawsuit, and plaintiffs' interests could be impaired

by the disposition of the motion, the motion to, intervene must be granted.

        Federal Rule of Civil Procedure 45 provides that one party may command another party to

appear and testify or produce documents or objects for review. Fed. R. Civ. P. 45(a). On a timely

motion, a court must quash a subpoena which requires disclosure of privileged information,

provided no exception or waiver applies, and a court may quash a subpoena where it would require

disclosure of a trade secret or other confidential research. Fed. R. Civ. P. 45(d)(3). Whether to

quash a subpoena is committed to the court's discretion. See generally, Hinkle v. City of

Clarksburg, W Va., 81 F.3d 416, 426 (4th Cir. 1996). Objectors and plaintiffs raise attorney-client

privilege as their basis for quashing defendants' subpoenas. -

        The attorney-client privilege "merits special protection 'to encourage full and frank

communication between attorneys and their clients and thereby promote broader public interests

in the observance of law and administration of justice."' Hanson v. US. Agency for Int 'l Dev.', 372



                                                  3
F.3d 286, 291 (4th Cir. 2004) (quoting Upjohn Co. v. US., 449 U.S. 383, 389 (1981)). By its

nature, the privilege "impedes the full and free discovery of the truth," and thus must be "strictly

confined within the narrowest possible limits consistent with the logic of its principle." In re Grand

Jury Proceedings, 727 F.2d 1352, 1355 (4th Cir. 1984).

       The party claiming attorney-client privilege bears the burden of showing that it has not

waived privilege. In re Grand Jury Subpoena, 204 F.3d 516, 522 (4th Cir. 2000). Waiver can be

express or implied. Hawkins v. Stables, 148 F.3d 379, 383 (4th Cir. 1998). A party impliedly

waives privilege when it discloses "any significant part" of a confidential communication to

anyone not covered by the privilege. In re Grand Jury Proceedings, 727 F.2d 1352 at 1356. Waiver

may also occur if the client puts an attorney-client communication at issue in a case. The

affirmative defense of good faith reliance on advice of counsel, for example, waives the privilege

concerning matters related to that advice. Rhone-Poulenc Rorer, Inc. v. Home Indem. Co., 32 F.3d

851, 863 (3d Cir. 1997). But attorney-client privilege does not attach to every aspect of

communication between lawyers and their clients. The fact that legal advice was sought and given,

for instance, is not privileged. See Chaudhry v. Gallerizzo, 174 F3d 394, 402 (4th Cir. 1999).

Privilege, therefore, can be waived only when the substance of some privileged communication is

disclosed. Hanson, 372 F.3d at 293-94.

       Defendants argue that plaintiffs have waived their attorney-client privilege to a large

extent, and this waiver justifies the subpoenas served on the third-party objectors and plaiptiffs.

Specifically, defendants argue that by marking three emails exchanged between plaintiffs and

third-party objectors, their former counsel, as deposition exhibits, plaintiffs waived their attorney-

client privilege as to the subjects contained in those emails.




                                                  4
       At the heart of the dispute is the meaning of "confidential communications." Plaintiffs

argue that the marked exhibits are communications that do not contain confidential information;

defendants argue that it does not matter whether the particular facts in the communications are

confidential, as the communications are, by their very nature, confidential. The Fourth Circuit has

held that privilege applies when "the communication relates to a fact which the attorney was

informed (a) by his client (b) without the presence of strangers (c) for the purpose of securing

primarily either (i) an opinion on law or (ii) legal services or (iii) assistance in some legal

proceeding." Hawkins, 148 F.3d at 383 (quoting United States v. Jones, 696 F.2d 1069, 1072 (4th

Cir. 1982)). Importantly, the Fourth Circuit does not require the communication to relate to a

confidential fact; any fact communicated confidentially to an attorney, for the purpose of obtaining

legal services, is privileged. Upon review of the record, the Court finds that all three emails marked

as deposition exhibits by plaintiffs satisfy the Hawkins requirements and were, therefore,

privileged.

       Defendants advance a broad theory of subject-matter waiver. It is true that "a disclosure

not only waives the privilege as to the specifidnformation revealed, but also waives the privilege

as to the subject matter of the disclosure." Hawkins, 148 1F.3d at 384. But the limited waiver

effected by plaintiffs' introduction of the three emails as deposition exhibits does not give

defendants' license to obtain every privileged communication between plaintiffs and their counsel

on the subjects only tangentially relevant to the emails. Instead, the Court finds that the following

topics are subject to a partial waiver of the attorney-client privilege and must be disclosed:

                   1. The relevant medical opinions of Dr. Fuchs;

                   2. The medical records, conditions, and development ofNES;

                   3. The medical records and development ofNGS;



                                                  5
                  4. Conversations with defendant Hart and defendant Hart's actions in carrying

                      out her visitation supervision duties;

                  5. The Wake County District Court's Orders on visitation and the supervision

                      of visitation; and

                  6. The custody of MRS and applicability of Wake County District Court

                      Orders to MRS.

       In sum, plaintiffs may intervene in third-party objectors' motion to quash. Third-party

objectors and plaintiffs must produce all materials in their possession that are responsive to the

subpoenas and requests for production and that concern the above list of topics. Objectors and

plaintiffs need not produce any other materials that are covered by attorney-client privilege or

work-product privilege.

                                           CONCLUSION

       For the above reasons, defendants' motion to quash [DE 101] is GRANTED IN PART and

DENIED IN PART and plaintiffs' motion to intervene and to obtain a protective order [DE 104]

is GRANTED IN PART and DENIED IN PART. For good cause shown, defendants' motion to

seal [DE 110] is GRANTED.



SO ORDERED, this     }l_Q_ day of October, 2018.


                                             ~u.~
                                              w.
                                             TENcE       BOYLE
                                             CHIEF UNITED STATES DISTRICTJUE




                                                 6
